DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 16: the phrase “wherein the blade is configured to grind material disposed in the chamber when the chamber is closed; and wherein the blade creates air flow to dispense the material from the chamber when the chamber is open” is vague as used. It is not clear what structure the applicant is referring to. For example, how does the blade both grind and dispense the material? How does the chamber open and closes? It appears that some essential elements being omitted.
Regarding claims 15-16, the terms "BNC- type" and “coil type” are indefinite respectively. The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (4,469,283) in view of Vafa (US 2019/0159631).
Noguchi et al discloses a grinder comprising a cutter 5 with vanes 5B and the blades 5C which extend obliquely downwards and in the direction opposite that of revolution of the cutter whereby the air flow can be effectively directed upwards by the blades 5C thereby providing a high carrying function and a high separating and catching function for material being processed.
Noguchi et al does not disclose the magnetic connecting means.
Vafa teaches that it is conventional to connect a drive shaft to a blade using magnetic connection [0041]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Vafa to provide the 
Indication of allowability of most of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725